                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:16CR249

        vs.
                                                              ORDER ON APPEARANCE FOR
JAMIE HARLAN,                                               SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on September 4, 2019 regarding the Petition for
Offender Under Supervision [41].      Karen Shanahan represented the defendant.           Lecia Wright
represented the government.
       The preliminary hearing was held. The court finds probable cause to believe the defendant
has violated one or more conditions of supervised release as alleged in the petition and the defendant
should be held to answer for a final dispositional hearing. The defendant shall appear personally for
a final dispositional hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4,
Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 11:00 a.m. on
October 16, 2019. Fed. R. Crim. P. 32.1(b)(1)(C).
       The government moved for detention based upon danger. The detention hearing was held.
The court finds that the defendant failed to meet his burden to establish by clear and convincing
evidence that he will not pose a danger to any other person or to the community. Fed. R. Crim. P.
32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted as to danger
and the defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.
       IT IS SO ORDERED.


       Dated this 4th day of September, 2019.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
